                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 1 of 7 Page ID #:181




                                                                                                                               1 HELEN M. LUETTO, State Bar No. 119478
                                                                                                                                 hluetto@wfbm.com
                                                                                                                               2 KENDRA E. BRAY, State Bar No. 285743
                                                                                                                                 kbray@wfbm.com
                                                                                                                               3 WFBM, LLP
                                                                                                                                 Attorneys at Law
                                                                                                                               4 One City Boulevard West, Fifth Floor
                                                                                                                                 Orange, California 92868-3677
                                                                                                                               5 Telephone: (714) 634-2522
                                                                                                                                 Facsimile: (714) 634-0686
                                                                                                                               6
                                                                                                                                 Attorneys for STATE FARM GENERAL
                                                                                                                               7 INSURANCE COMPANY
                                                                                                                               8                         UNITED STATES DISTRICT COURT
                                                                                                                               9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                             10
                                                                                                                             11 CRYSTAL VARGAS, et al.,                        Case No. 2:20−cv−09935−PA−JCx
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12                 Plaintiffs,                     (Los Angeles Superior Court, Case
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                                         v.                                     No. 20STCV35651)
                                                                                                                             13
Walsworth




                                                                                                                             14 STATE FARM GENERAL                             ORDER REGARDING PARTIES'
                                                                                                                                INSURANCE COMPANY, et al.,                     STIPULATION REGARDING
                                                                                                                             15                                                MODIFIED PROTECTIVE ORDER
                                                                                                                                         Defendants.                           CONCERNING CONFIDENTIAL
                                                                                                                             16                                                INFORMATION

                                                                                                                             17                                                Judge: Hon. Percy Anderson

                                                                                                                             18                                                Trial Date:         August 24, 2021

                                                                                                                             19
                                                                                                                                         The Court, having reviewed the plaintiffs Crystal Vargas and Javier Martinez
                                                                                                                             20
                                                                                                                                   (collectively "Plaintiffs") and State Farm General Insurance Company's ("State
                                                                                                                             21
                                                                                                                                   Farm's) stipulation regarding a modified protective order concerning confidential
                                                                                                                             22
                                                                                                                                   information [DOC. 20], hereby enters the Protective Order shall now read as follows:
                                                                                                                             23
                                                                                                                             24
                                                                                                                                         1.     In connection with discovery proceedings in this action, the parties may
                                                                                                                             25
                                                                                                                                   designate any document, thing, material, testimony or other information derived
                                                                                                                             26
                                                                                                                                   therefrom, as “Confidential” under the terms of this Protective Order (hereinafter
                                                                                                                             27
                                                                                                                                   “Order”). Confidential information is trade secrets, proprietary information, and other
                                                                                                                             28
5469762.1
4893-3.5556
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 2 of 7 Page ID #:182




                                                                                                                               1 highly confidential commercial information, or material required to be kept
                                                                                                                               2 confidential by state or federal law.
                                                                                                                               3         2.    By designating a document, thing, material, testimony or other
                                                                                                                               4 information derived therefrom as “Confidential” under the terms of this Order, the
                                                                                                                               5 party making the designation is certifying to the Court that there is a good faith basis
                                                                                                                               6 in law and in fact for the designation within the meaning of Federal Rule of Civil
                                                                                                                               7 Procedure 26(g).
                                                                                                                               8         3.    Confidential documents shall be so designated by stamping copies of the
                                                                                                                               9 document produced to a party with the legend “CONFIDENTIAL.” Stamping the
                                                                                                                             10 legend “CONFIDENTIAL” on the cover of any multipage documents shall designate
                                                                                                                             11 all pages of the document as confidential, unless otherwise indicated by the producing
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12 party.
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13          4.    Testimony taken at a deposition may be designated as confidential by
Walsworth




                                                                                                                             14 making a statement to that effect on the record at the deposition. Arrangements shall
                                                                                                                             15 be made with the court reporter taking and transcribing such deposition to separately
                                                                                                                             16 bind such portions of the transcript containing information designated as confidential,
                                                                                                                             17 and to label such portions appropriately.
                                                                                                                             18          5.    Material designated as confidential under this Order, the information
                                                                                                                             19 contained therein, and any summaries, copies, abstracts, or other documents derived
                                                                                                                             20 in whole or in part from material designated as confidential (hereinafter “Confidential
                                                                                                                             21 Material”) shall be used only for the purpose of the prosecution, defense, or settlement
                                                                                                                             22 of this action, and for no other purpose.
                                                                                                                             23          6.    Confidential Material produced pursuant to this Order may be disclosed
                                                                                                                             24 or made available only to the Court, to counsel for a party (including the paralegal,
                                                                                                                             25 clerical, and secretarial staff employed by such counsel), and to the “qualified
                                                                                                                             26 persons” designated below:
                                                                                                                             27          (a) a party, or an officer, director, or employee of a party deemed necessary by
                                                                                                                             28 counsel to aid in the prosecution, defense, or settlement of this action;
5469762.1
4893-3.5556                                                                                                                                                                -2-
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 3 of 7 Page ID #:183




                                                                                                                               1        (b) experts or consultants (together with their clerical staff) retained by such
                                                                                                                               2 counsel to assist in the prosecution, defense, or settlement of this action;
                                                                                                                               3        (c) court reporter(s) employed in this action;
                                                                                                                               4        (d) a witness at any deposition or other proceeding in this action; and
                                                                                                                               5        (e) any other person as to whom the parties in writing agree.
                                                                                                                               6        Prior to receiving any Confidential Material, each “qualified person” shall be
                                                                                                                               7 provided with a copy of this Order and shall execute a nondisclosure agreement in the
                                                                                                                               8 form of Attachment A, a copy of which shall be provided forthwith to counsel for
                                                                                                                               9 each other party and for the parties.
                                                                                                                             10         7.     Only qualified persons may attend depositions at which Confidential
                                                                                                                             11 Material is used or discussed.
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12         8.     The parties may further designate certain discovery material or testimony
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13 of a highly confidential and/or proprietary nature as “CONFIDENTIAL -
Walsworth




                                                                                                                             14 ATTORNEY’S EYES ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the
                                                                                                                             15 manner described in paragraphs 2 and 3 above. Attorney’s Eyes Only Material, and
                                                                                                                             16 the information contained therein, shall be disclosed only to the Court, to counsel for
                                                                                                                             17 the parties (including the paralegal, clerical and secretarial staff employed by such
                                                                                                                             18 counsel), and to the “qualified persons” listed in subparagraphs 6(b) through (e)
                                                                                                                             19 above, but shall not be disclosed to a party, or to an officer, director or employee of a
                                                                                                                             20 party, unless otherwise agreed or ordered. If disclosure of Attorney’s Eyes Only
                                                                                                                             21 Material is made pursuant to this paragraph, all other provisions in this order with
                                                                                                                             22 respect to confidentiality shall also apply.
                                                                                                                             23         9.     Nothing herein shall impose any restrictions on the use or disclosure by
                                                                                                                             24 a party of material obtained by such party independent of discovery in this action,
                                                                                                                             25 whether or not such material is also obtained through discovery in this action, or from
                                                                                                                             26 disclosing its own Confidential Material as it deems appropriate.
                                                                                                                             27         10.    If Confidential Material, including any portion of a deposition transcript
                                                                                                                             28 designated as Confidential or Attorney's Eyes Only, is included in any papers to be
5469762.1
4893-3.5556                                                                                                                                                              -3-
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 4 of 7 Page ID #:184




                                                                                                                               1 filed with the Court, such papers shall be accompanied by an application to (a) file
                                                                                                                               2 the confidential portions thereof under seal (if such portions are segregable), or (b)
                                                                                                                               3 file the papers in their entirety under seal (if the confidential portions are not
                                                                                                                               4 segregable) pursuant to Local Rule 79-5, et seq. When possible, the filing party
                                                                                                                               5 should file the application in time to receive a determination before filing the motion
                                                                                                                               6 or other paper that the proposed document is intended to support. The application
                                                                                                                               7 shall be directed to the judge to whom the papers are directed. Pending the ruling on
                                                                                                                               8 the application, the papers or portions thereof subject to the sealing application shall
                                                                                                                               9 be lodged under seal.
                                                                                                                             10         11.    This Order shall be without prejudice to the right of the parties (i) to
                                                                                                                             11 bring before the Court at any time the question of whether any particular document
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12 or information is confidential or whether its use should be restricted or (ii) to present
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13 a motion to the Court under Fed. R. Civ. P. 26(c) for a separate protective order as to
Walsworth




                                                                                                                             14 any particular document or information, including restrictions differing from those as
                                                                                                                             15 specified herein. This Order shall not be deemed to prejudice the parties in any way
                                                                                                                             16 in any future application for modification of this Order.
                                                                                                                             17         12.    This Order is entered solely for the purpose of facilitating the exchange
                                                                                                                             18 of documents and information between the parties to this action without involving the
                                                                                                                             19 Court unnecessarily in the process. Nothing in this Order nor the production of any
                                                                                                                             20 information or document under the terms of this Order nor any proceedings pursuant
                                                                                                                             21 to this Order shall be deemed to have the effect of an admission or waiver by either
                                                                                                                             22 party or of altering the confidentiality or nonconfidentiality of any such document or
                                                                                                                             23 information or altering any existing obligation of any party or the absence thereof.
                                                                                                                             24         13.1. Final Disposition. Nothing in this Protective Order disallows State Farm
                                                                                                                             25 from:
                                                                                                                             26         (a) complying with any state or federal law or regulation, including reporting
                                                                                                                             27 of information to a regulator or government entity as permitted and/or required by
                                                                                                                             28 applicable state and federal law;
5469762.1
4893-3.5556                                                                                                                                                                 -4-
                                                                                                                                  [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                        CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 5 of 7 Page ID #:185




                                                                                                                               1        (b) adding information discovered that is relevant to a claim to the relevant
                                                                                                                               2 electronic record in its electronic claim system;
                                                                                                                               3        (c) disclosing evidence of a crime or fraud; retaining information necessary to
                                                                                                                               4 meet mandated retention requirements; or,
                                                                                                                               5        (d) retaining copies of Protected Information that may exists on back-up media
                                                                                                                               6 or other computer or archive storage not regularly accessed by business users in the
                                                                                                                               7 ordinary course provided that should a copy of the Confidential Information be
                                                                                                                               8 accessed it will not be used for a purpose inconsistent with this Order.
                                                                                                                               9        13.2. Subject to paragraph 13.1 above, within 60 days after the final
                                                                                                                             10 disposition of this action, which is the later of (1) dismissal of all claims and defenses
                                                                                                                             11 in this action, with or without prejudice; and (2) final judgment herein after the
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13 this action, including the time limits for filing any motions or applications for
Walsworth




                                                                                                                             14 extension of time pursuant to applicable law, the Plaintiffs must return all Protected
                                                                                                                             15 Material to State Farm's counsel of record or destroy such material. As used in this
                                                                                                                             16 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                                                             17 summaries, and any other format reproducing or capturing any of the Protected
                                                                                                                             18 Material. Whether the Protected Material is returned or destroyed, Plaintiffs must
                                                                                                                             19 submit a written certification to State Farm's counsel of record by the 60 day deadline
                                                                                                                             20 that (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                                                                             21 returned or destroyed and (2) affirms that the Plaintiffs have not retained any copies,
                                                                                                                             22 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                                                                             23 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                                                                             24 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                                                                             25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                                                                             26 reports, attorney work product, and consultant and expert work product, even if such
                                                                                                                             27 materials contain Protected Material. Any such archival copies that contain or
                                                                                                                             28
5469762.1
4893-3.5556                                                                                                                                                                  -5-
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 6 of 7 Page ID #:186




                                                                                                                               1 constitute Protected Material remain subject to this Protective Order as set forth in
                                                                                                                               2 this Paragraph.
                                                                                                                               3
                                                                                                                               4
                                                                                                                               5
                                                                                                                               6
                                                                                                                               7
                                                                                                                               8
                                                                                                                               9
                                                                                                                             10
                                                                                                                             11
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13
Walsworth




                                                                                                                             14
                                                                                                                             15
                                                                                                                             16
                                                                                                                             17
                                                                                                                             18
                                                                                                                             19
                                                                                                                             20
                                                                                                                             21
                                                                                                                             22
                                                                                                                             23
                                                                                                                             24
                                                                                                                             25
                                                                                                                             26
                                                                                                                             27
                                                                                                                             28
5469762.1
4893-3.5556                                                                                                                                                                -6-
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
                                                                                                                             Case 2:20-cv-09935-PA-JC Document 22 Filed 02/15/21 Page 7 of 7 Page ID #:187




                                                                                                                               1                                      Attachment A
                                                                                                                               2                                Nondisclosure Agreement
                                                                                                                               3
                                                                                                                                         I,_______, do solemnly swear that I am fully familiar with the terms of the
                                                                                                                               4
                                                                                                                                   Protective Order Concerning Confidential Information entered in Crystal Vargas, et
                                                                                                                               5
                                                                                                                                   al. v. State Farm General Insurance Company, United States District Court for the
                                                                                                                               6
                                                                                                                                   Central District of California, Civil Action No. CV 20-09935 PA (JCx), and hereby
                                                                                                                               7
                                                                                                                                   agree to comply with and be bound by the terms and conditions of said Order unless
                                                                                                                               8
                                                                                                                                   and until modified by further Order of the Court. I hereby consent to the jurisdiction
                                                                                                                               9
                                                                                                                                   of the Court for purposes of enforcing this nondisclosure agreement.
                                                                                                                             10
                                                                                                                             11
                                                                                                                                   DATED: ____________________
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12                                                        [Name of Signator Typed]
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                             13
Walsworth




                                                                                                                             14
                                                                                                                             15
                                                                                                                                   IT IS SO ORDERED.
                                                                                                                             16
                                                                                                                             17
                                                                                                                                   Dated: February 15, 2021
                                                                                                                             18
                                                                                                                             19
                                                                                                                             20                                           Percy Anderson
                                                                                                                             21                                           United State District Judge
                                                                                                                             22
                                                                                                                             23
                                                                                                                             24
                                                                                                                             25
                                                                                                                             26
                                                                                                                             27
                                                                                                                             28
5469762.1
4893-3.5556                                                                                                                                                                  -7-
                                                                                                                                   [PROPOSED] ORDER REGARDING PARTIES' STIPULATION REGARDING MODIFIED PROTECTIVE ORDER
                                                                                                                                                         CONCERNING CONFIDENTIAL INFORMATION
